411 S.E.2d 376 (1992)
330 N.C. 607
STATE of North Carolina
v.
Elijah STEWARD, Jr.
No. 240A91.
Supreme Court of North Carolina.
January 10, 1992.
Lacy H. Thornburg, Atty. Gen. by Clarence J. DelForge, III, Asst. Atty. Gen., Raleigh, for the State.
Malcolm R. Hunter, Jr., Appellate Defender by Gordon Widenhouse, Asst. Appellate Defender, Raleigh, for defendant-appellant.
PER CURIAM.
Defendant was convicted of trafficking in cocaine by possession and trafficking in cocaine by transportation, in violation of N.C.G.S. § 90-95(h)(3), and sentenced to two consecutive seven-year terms of imprisonment. The same cocaine was involved in both offenses. A majority of the Court of Appeals panel, Chief Judge Hedrick and Judge Wells, concluded there was no error in the trial or in the imposition of consecutive sentences, relying for the latter point on State v. Perry, 316 N.C. 87, 340 S.E.2d 450 (1986). Judge Eagles, dissenting in part, concluded that under State v. Moore, 327 N.C. 378, 395 S.E.2d 124 (1990) defendant could not be convicted of nor sentenced for but one crime.
The majority of the Court of Appeals correctly held that Perry governs the sentencing issue and that, under it, defendant could be convicted of and sentenced for two different crimes. The decision of the Court of Appeals is, therefore,
AFFIRMED.